WENDY ZORANA ZUPAC
     (202) 434-5231
    wzupac@wc.com




                                             January 15, 2020

     VIA CM/ECF                                 Application GRANTED. The deadline to submit supplemental
                                                briefs is hereby EXTENDED to January 24, 2020. The Clerk of
     The Honorable Jesse M. Furman              Court is directed to terminate ECF No. 125. SO ORDERED.
     United States District Judge
     Thurgood Marshall United States Courthouse
     40 Foley Square
     New York, NY 10007
                                                                                       January 16, 2020

               Re:    Apotex Corp. v. Hospira Healthcare India Private Limited and Hospira Inc.,
                      No. 18-CV-4903 (JMF)

      Dear Judge Furman,

            Plaintiff Apotex Corp. (“Apotex”) and Defendants Hospira Healthcare India Private
     Limited and Hospira, Inc. (“Hospira”, and with Apotex, the “Parties”) jointly submit this letter-
     motion respectfully to request that the Court extend the deadline for the Parties to submit
     supplemental briefs on whether the Court should exercise supplemental jurisdiction over the
     remaining state-law claims until January 24, 2020.

             On January 6, 2020, this Court issued an Opinion and Order granting Hospira’s motion to
     dismiss Apotex’s monopolization and attempted monopolization claims under Section 2 of the
     Sherman Antitrust Act, 15 U.S.C. § 2. See Dkt. No. 124. Under 28 U.S.C. § 1367, the Court has
     discretion whether to exercise supplemental jurisdiction over the remaining state law claims, and
     the Court ordered the Parties to submit supplemental briefs (not to exceed five pages) addressing
     this issue by January 17, 2020. Id.

             At the time the Court issued its Order, senior counsel for the Parties were in Melbourne,
     Australia, conducting depositions in this matter. Counsel did not return to the United States until
     Sunday, January 12, 2020. In light of these depositions and resulting travel, both Parties
     respectfully request an additional week to submit the supplemental briefs, such that the briefs
     would be due on Friday, January 24, 2020. Counsel for the Parties have not previously
     requested an extension of time to submit this briefing. The Parties are next scheduled to appear
     before this Court for a pretrial conference on October 27, 2020.
January 15, 2020
Page 2


Respectfully submitted,




 /s/ Sara P. Madavo (by consent)      /s/ Wendy Z. Zupac
 Sara P. Madavo                       Wendy Z. Zupac
 Foley & Lardner LLP                  Williams & Connolly LLP
 90 Park Avenue                       725 12th St. NW
 New York, New York 10016             Washington, DC 20005
 Telephone:    (212) 338-3626         Telephone:    (202) 434-5000
 Facsimile:    (212) 682-2329         Facsimile:    (202) 434-5029
 Email:        smadavo@foley.com      Email:        wzupac@wc.com

 Counsel for Plaintiff Apotex Corp.   Counsel for Defendants Hospira Healthcare
                                      India Private Limited and Hospira, Inc.


Encl.

Cc:     All counsel of record
